                     2:20-cv-02312-CSB-EIL # 8       Page 1 of 1

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Lelyne Edens
                            Plaintiff,
v.                                               Case No.: 1:19−cv−05346
                                                 Honorable Charles R. Norgle Sr.
Olight USA, et al.
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, September 19, 2019:


        MINUTE entry before the Honorable Charles R. Norgle:Motion for extension of
time [6] is granted. The parties are not required to appear before the court on Friday,
September 20, 2019. An Agreed Written Status Report is due on 11/6/2019. Mailed
notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
